Exhibit 10.15

This Amendment was prepared

by and when recorded should

be mailed to:

Erika K. Del Duca, Esq.

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York 10005

 

 

--------------------------------------------------------------------------------

Space above this line for recorder’s use

 

ACKNOWLEDGMENT OF INDEBTEDNESS AND AMENDMENT OF MULTIPLE INDEBTEDNESS MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING  

COMMONWEALTH OF

PENNSYLVANIA

COUNTY OF                     

BY: WINCUP HOLDINGS, INC.  

 

IN FAVOR OF:   TENNENBAUM CAPITAL PARTNERS, LLC, IN ITS CAPACITY AS COLLATERAL
AGENT

BE IT KNOWN, that on this 19th day of May, 2006;

BEFORE ME, the undersigned Notary Public, duly commissioned and qualified for
the aforementioned County and Commonwealth, and in the presence of the
undersigned competent witnesses;

PERSONALLY CAME AND APPEARED:

WINCUP HOLDINGS, INC. (TIN 86-0699193), a Delaware corporation appearing herein
through the undersigned duly authorized officer pursuant to a resolution by its
Board of Directors a certified extract of which is attached hereto and made a
part hereof, with a mailing address of c/o Radnor Holdings Corporation, Radnor
Financial Center, 150 Radnor Chester Road, Building A, Suite 300, Radnor,
Pennsylvania 19087 (“Mortgagor”)

Shreveport, Louisiana



--------------------------------------------------------------------------------

WHO DECLARED THAT:

WHEREAS, TENNENBAUM CAPITAL PARTNERS, LLC, having an address of 2951 28th
Street, Suite 1000, Santa Monica, California 90405, as collateral agent
(together with its successors and assigns in such capacity, the “Mortgagee”)
accepts this Acknowledgment of Indebtedness and Amendment of Multiple
Indebtedness Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (this “Acknowledgment”);

WHEREAS, as security for the promises, terms, conditions, agreements and
obligations imposed on the Mortgagor, and to secure the Liabilities advanced to
Mortgagor under that certain Credit Agreement dated as of December 1, 2005 (the
“Original Credit Agreement”) among Radnor Holdings Corporation, as borrower (the
“Company”), the Mortgagor, as one of several guarantors, the other Guarantors,
the Lenders and the Mortgagee and the Other Documents, the Mortgagor executed
and delivered to the Mortgagee a Multiple Indebtedness Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated as of December 1,
2005 and recorded on December 6, 2005, as Document Number 2010732 in the office
of the Clerk of Court for the Parish of Caddo, State of Louisiana (the “Existing
Mortgage”), which covers the real property described in Exhibit A attached
hereto; and

WHEREAS, pursuant to the terms of that certain Amendment No. 1 dated as of
April 4, 2006 (as may be further amended, restated, supplemented or otherwise
modified and in effect from time to time, “Amendment No. 1”) among the Company,
the Mortgagor, as one of several guarantors, the Guarantors, the Lenders and the
Mortgagee, the parties have agreed to amend the Original Credit Agreement to
authorize the issuance of additional loans in the amount of Twenty Three Million
Five Hundred Thousand Dollars ($23,500,000) (the “Tranche C Loans”), increasing
the aggregate principal amount of Indebtedness from Ninety Five Million Dollars
($95,000,000) to One Hundred Eighteen Million Five Hundred Thousand Dollars
($118,500,000) and to acknowledge that the Tranche C Loans are secured by the
Existing Mortgage; and

WHEREAS, the Mortgagor and Mortgagee desire to acknowledge that the Tranche C
Loans are secured by the Existing Mortgage pursuant to its original terms and
covenants, including without limitation, the last grammatical paragraph
commencing on Page 4 and Section 1.1, and for purpose only of clarity and
understanding that certain paragraphs specifically referring to Tranche A Notes
be amended to refer to the Tranche C Notes as well;

NOW, THEREFORE, for the original good and valuable consideration, the receipt
and sufficiency of which again are hereby acknowledged, the parties acknowledge
and agree that the Existing Mortgage secures the Tranche C Loans evidenced by
the Tranche C Notes (as defined below) and that the Tranche C Loans are subject
to all of the obligations and covenants set forth in the Existing Mortgage and
for the purposes of clarity and understanding only the parties amend and modify
the Existing Mortgage as set forth below:

Section 1. Defined Terms. Each capitalized term used herein and not otherwise
defined herein shall have the meaning assigned thereto in the Existing Mortgage,
as amended by this Acknowledgment, or if not defined therein, in the Original
Credit Agreement, as amended by Amendment No. 1. Each reference in the Existing
Mortgage to “this Mortgage” shall be deemed to be a reference to the Existing
Mortgage, as amended by this Acknowledgment.

Shreveport, Louisiana



--------------------------------------------------------------------------------

Section 2. Modification. The Existing Mortgage is hereby amended as follows:

(a) The second WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, the Lenders (as defined in the Credit Agreement (as defined below))
have extended, at the request of Radnor Holdings Corporation (the “Company”),
ninety two million six hundred thousand dollars ($92,600,000) aggregate
principal amount of Tranche A Loans (the “Tranche A Loans”), two million four
hundred thousand dollars ($2,400,000) aggregate principal amount of Tranche B
Loans (the “Tranche B Loans”) and twenty three million five hundred thousand
dollars ($23,500,000) aggregate principal amount of Tranche C Loans (the
“Tranche C Loans”) (the Tranche A Loans, Tranche B Loans and Tranche C Loans are
collectively referred herein as, the “Loans”); the total aggregate principal
amount of the Loans not exceeding one hundred eighteen million five hundred
thousand dollars ($118,500,000) and which Loans are evidenced by the Tranche A
Notes executed by the Company (the “Tranche A Notes”), the Tranche B Notes
executed by the Company (the “Tranche B Notes”) and the Tranche C Notes executed
by the Company (the “Tranche C Notes”) pursuant to the Credit Agreement, dated
December 1, 2005, between the Company, the Company’s subsidiaries that provide
guarantees under the Credit Agreement (the “Guarantors”), the Lenders and
Tennenbaum Capital Partners, LLC, as agent and collateral agent, as amended by
Amendment No. 1, dated as of April 4, 2006 (as amended, the “Credit
Agreement”);”;

(b) The third WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, the Company, the Guarantors, and Mortgagee, as collateral agent, have
entered into that certain Tranche A Security Agreement dated as of December 1,
2005 pursuant to which the Company and the Guarantors have granted a security
interest in, and undertaken obligations with respect to, certain collateral and
other property described therein, as amended by that certain Amendment No. 1 To
Tranche A Security Agreement dated as of April 4, 2006 (as amended, the “Tranche
A Security Agreement”);”;

(c) The fifth WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, pursuant to the Credit Agreement, the Guarantors have unconditionally
guaranteed the repayment of the indebtedness evidenced and represented by the
Tranche A Notes and the Tranche C Notes (the

Shreveport, Louisiana



--------------------------------------------------------------------------------

“Indebtedness”), as well as the payment, performance, observance and discharge
by the Company of all obligations, covenants, conditions and agreements made by
the Company to, with, in favor of and for the benefit of Mortgagee or any of the
Tranche A Lenders and the Tranche C Lenders (as those terms are defined in the
Credit Agreement) under the Credit Agreement and the Other Documents (as defined
below);”;

(d) The sixth WHEREAS clause is hereby amended and restated in full by deleting
it in its entirety and replacing it with the following:

“WHEREAS, Mortgagee, the Tranche A Lenders and the Tranche C Lenders, as a
condition precedent to the transactions contemplated by the Credit Agreement,
have required that Mortgagor execute and deliver this Mortgage in favor of
Mortgagee; and”;

(e) The first paragraph of the Granting Clauses is hereby amended and restated
in full by deleting it in its entirety and replacing it with the following:

“NOW, THEREFORE, to secure to Mortgagee (i) the payment or performance and
discharge of all sums due under this Mortgage; (ii) the payment or performance
and discharge of all terms, conditions and covenants, including the Secured
Obligations, set forth in the Credit Agreement and the Other Documents, other
than the payment of principal, prepayment premium, if any, and interest on, the
Tranche B Loans and the performance of the Guarantors with respect thereto; and
(iii) the payment or performance and discharge of all other obligations or
indebtedness of Mortgagor, the Company or the other Guarantors to Mortgagee,
Tranche A Lenders or Tranche C Lenders of whatever kind or character and
whenever borrowed or incurred under the Credit Agreement or the Other Documents,
including without limitation, principal, prepayment premium, if any, and
interest (as the same may vary in accordance with the terms of the Credit
Agreement) on the Tranche A Loans and the Tranche C Loans (but excluding the
payment of principal, prepayment premium, if any, and interest on, the Tranche B
Loans), fees, late charges and expenses, including attorneys’ fees
(subsections (i), (ii) and (iii) collectively, the “Liabilities”), Mortgagor has
warranted, mortgaged, granted, conveyed, assigned, remised and released and by
these presents DOES HEREBY WARRANT, MORTGAGE, GRANT, CONVEY, ASSIGN, REMISE

AND RELEASE TO MORTGAGEE, ITS SUCCESSORS AND ASSIGNS FOREVER, AND HEREBY GRANTS
A CONTINUING SECURITY INTEREST TO MORTGAGEE IN all of Mortgagor’s right, title
and interest now owned or hereafter acquired in and to each of the following
(collectively, the “Property”):”;

Shreveport, Louisiana



--------------------------------------------------------------------------------

(f) The references in the fourth grammatical paragraph on page 4 of the Existing
Mortgage (i.e., the paragraph beginning with the words “The present principal
amount of the Liabilities”) to “$92,600,000” are hereby deleted and
“$116,100,000” is substituted therefor;

(g) Section 1.1 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“Future Advances. This Mortgage has been executed by Mortgagor, pursuant to
Article 3298 of the Louisiana Civil Code for the purpose of securing the
obligations of Mortgagor, the Company or the other Guarantors that may be
existing and/or that may arise in the future as provided herein, with the
preference and priorities provided under applicable Louisiana laws. This
Mortgage shall secure any additional loans as well as any and all present or
future advances and re-advances under the Credit Agreement or any other
Liabilities made by Mortgagee, any Tranche A Lender or any Tranche C Lender to
or for the benefit of Mortgagor, the Company, the other Guarantors or the
Property, including, without limitation: (a) principal, interest, late charges,
fees and other amounts due under the Credit Agreement, the Other Documents or
this Mortgage; (b) all advances by Mortgagee to Mortgagor or any other person to
pay costs of erection, construction, alteration, repair, restoration,
maintenance and completion of any Improvements; (c) all advances made or costs
incurred by Mortgagee for the payment of real estate taxes, assessments or other
governmental charges, maintenance charges, insurance premiums, appraisal
charges, environmental inspection, audit, testing or compliance costs, and costs
incurred by Mortgagee for the enforcement and protection of the Property or the
lien of this Mortgage; and (d) all legal fees, costs and other expenses incurred
by Mortgagee by reason of any default or otherwise in connection with the
Liabilities.”;

(h) Section 1.2 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“Protection of Property. Mortgagor agrees that if, at any time during the term
of this Mortgage or following a foreclosure hereof (whether before or after the
entry of a judgment of foreclosure), Mortgagor fails to perform or observe any
covenant or obligation under this Mortgage including, without limitation,
payment of any of the foregoing, Mortgagee may (but shall not be obligated to)
take such steps as are reasonably necessary to remedy any such nonperformance or
nonobservance and provide payment thereof. All amounts advanced by Mortgagee
shall be added to the amount secured by this Mortgage (and, if advanced after
the entry of a judgment of foreclosure, by such judgment of foreclosure), and
shall be due and payable on demand, together with interest at

Shreveport, Louisiana



--------------------------------------------------------------------------------

the rate borne by the Tranche A Loans or the Tranche C Loans, as applicable,
such interest to be calculated from the date of such advance to the date of
repayment thereof.”;

(i) Section 8.3 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“Seizure and Sale of Property. In the event that Mortgagee elects to commence
appropriate Louisiana foreclosure proceedings under this Mortgage, Mortgagee may
cause the Property, or any part or parts thereof, to be immediately seized and
sold whether in term of court or in vacation, under ordinary or executory
process, in accordance with applicable Louisiana law, to the highest bidder for
cash, with or without appraisement, and without the necessity of making
additional demand upon or notifying Mortgagor, all of which are expressly
waived. The unpaid balance of any judgment shall bear interest at the greater of
(a) the statutory rate provided for judgments, or (b) the rate borne by the
Tranche A Loans or the Tranche C Loans, as applicable. Without limiting the
foregoing, Mortgagee may foreclose this Mortgage and exercise its rights as a
secured party for all or any portion of the Liabilities which are then due and
payable, subject to the continuing lien of this Mortgage for the balance not
then due and payable. In case of any sale of the Property by judicial
proceedings, the Property may be sold in one parcel or in such parcels, manner
or order as Mortgagee in its sole discretion may elect. Mortgagor, for itself
and anyone claiming by, through or under it, hereby agrees that Mortgagee shall
in no manner, in law or in equity, be limited, except as herein provided, in the
exercise of its rights in the Property or in any other security hereunder or
otherwise appertaining to the Liabilities or any other obligation secured by
this Mortgage, whether by any statute, rule or precedent which may otherwise
require said security to be marshalled in any manner and Mortgagor, for itself
and others as aforesaid, hereby expressly waives and releases any right to or
benefit thereof. The failure to make any tenant a defendant to a foreclosure
proceeding shall not be asserted by Mortgagor as a defense in any proceeding
instituted by Mortgagee to collect the Liabilities or any deficiency remaining
unpaid after the foreclosure sale of the Property.”;

(j) Section 8.9 is hereby amended and restated in full by deleting it in its
entirety and replacing it with the following:

“Specific Performance. Mortgagee may, in addition to the foregoing remedies, or
in lieu thereof, in Mortgagee’s sole discretion, commence an appropriate action
against Mortgagor seeking specific performance of any covenant contained herein,
or in aid of the execution or enforcement of any power herein granted. Mortgagee
may institute any one or more actions of mortgage

Shreveport, Louisiana



--------------------------------------------------------------------------------

foreclosure against all or any part of the Property, or take such other action
at law, equity or by contract for the enforcement of this Mortgage and
realization on the security herein or elsewhere provided for, as the law may
allow, and may proceed therein to final judgment and execution for the entire
unpaid balance of the Liabilities. The unpaid balance of any judgment shall bear
interest at the greater of (a) the statutory rate provided for judgments, or
(b) the rate borne by the Tranche A Loans or the Tranche C Loans, as applicable.
Without limiting the foregoing, Mortgagee may foreclose this Mortgage and
exercise its rights as a secured party for all or any portion of the Liabilities
which are then due and payable, subject to the continuing lien of this Mortgage
for the balance not then due and payable. In case of any sale of the Property by
judicial proceedings, the Property may be sold in one parcel or in such parcels,
manner or order as Mortgagee in its sole discretion may elect. Mortgagor, for
itself and anyone claiming by, through or under it, hereby agrees that Mortgagee
shall in no manner, in law or in equity, be limited, except as herein provided,
in the exercise of its rights in the Property or in any other security hereunder
or otherwise appertaining to the Liabilities or any other obligation secured by
this Mortgage, whether by any statute, rule or precedent which may otherwise
require said security to be marshalled in any manner and Mortgagor, for itself
and others as aforesaid, hereby expressly waives and releases any right to or
benefit thereof. The failure to make any tenant a defendant to a foreclosure
proceeding shall not be asserted by Mortgagor as a defense in any proceeding
instituted by Mortgagee to collect the Liabilities or any deficiency remaining
unpaid after the foreclosure sale of the Property.”;

it being the intent of this Acknowledgment that the obligations of the Mortgagor
under the Credit Agreement shall be entitled to the benefits and collateral
security under the Existing Mortgage as fully as if such obligations had been
incurred under the Original Credit Agreement as originally in effect.

Section 3. Confirmation and Restatement. The Mortgagor, in order to continue to
secure the payment of the Liabilities, hereby confirms and restates (a) the
grant of a mortgage pursuant to the Existing Mortgage to the Mortgagee with
respect to the Property and (b) the grant pursuant to the Existing Mortgage of a
security interest in the Service Equipment. Nothing contained in this
Acknowledgment shall be construed as (a) a novation of the Existing Mortgage or
the Liabilities or (b) a release or waiver of all or any portion of the grant of
a mortgage to the Mortgagee with respect to the Property or the grant to the
Mortgagee of a security interest in the Service Equipment pursuant to the
Existing Mortgage.

Section 4. Representations and Warranties. The Mortgagor hereby represents and
warrants that the representations and warranties made by it in the Existing
Mortgage are true and complete in all material respects on and as of the date
hereof as if made on and as of the date hereof.

Shreveport, Louisiana



--------------------------------------------------------------------------------

Section 5. Covenants. The Mortgagor hereby covenants and agrees to perform each
and every duty and obligation of the Mortgagor contained in the Existing
Mortgage as amended by this Acknowledgment.

Section 6. Effectiveness. This Acknowledgment is pursuant to Louisiana Civil
Code Article 3298 (B) and shall be retroactive to the date of the execution of
the Existing Mortgage, and as to third parties from the time that the Existing
Mortgage was filed for registry in the records of the Clerk of Court of the
Parish of Caddo, State of Louisiana. It is specifically understood and agreed by
the parties that the amendment of the provisions set forth above is not
substantive in that it should not be construed as changing the original
effective date of the Existing Mortgage, as amended herein. Except as herein
provided, the Existing Mortgage shall remain unchanged and in full force and
effect.

Section 7. Counterparts. This Acknowledgment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one instrument.

THUS DONE AND PASSED, on the day, month and year first written above in the
presence of the undersigned Notary and the undersigned competent witnesses, who
hereunto sign their names with Mortgagor after reading the whole.

 

WITNESSES:       MORTGAGOR:       WINCUP HOLDINGS, INC., a Delaware corporation

/s/ Caroline J. Williamson

      By:  

/s/ Michael T. Kennedy

Name: Caroline J. Williamson       Name:   Michael T. Kennedy       Title:  
President

/s/ Barbara A. Smith

        Name: Barbara A. Smith              

/s/ Susan E. Dear

      Notary Public      

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009

Shreveport, Louisiana



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED:

TENNENBAUM CAPITAL PARTNERS, LLC, as collateral agent for the Lenders

 

By:  

/s/ José Feliciano

Name:   José Feliciano Title:   Partner

 

/s/ Leng Ky Vuong

Notary Public Leng Ky Vuong Comm. # 1427303 Notary Public – California Los
Angeles County Comm. Exp. June 29, 2007

Shreveport, Louisiana



--------------------------------------------------------------------------------

Exhibit A

Legal Description

That certain real property located in the City of Shreveport, Caddo Parish,
State of Louisiana, having a street address of 7501 East Trammel Drive,
Shreveport, Louisiana 71108, more particularly described as follows:

A TRACT OF LAND in Sections 26 and 27, township 17 North, Range 14 West, and
being part of 163.477 acre tract acquired by the Southwestern Town Lot
Corporation, Caddo Parish, Louisiana, and being more particularly described as
follows:

Commencing at a found nail in the intersection of the centerline of Valley View
Drive and the centerline of Trammel Drive as shown on the plat of South
Industrial Park Second Filing as recorded in Conveyance Book 1200, page 231,
records of Caddo Parish, Louisiana, thence run South 14° 17’ 39” West with the
centerline of Trammel Drive a distance of 40 feet to a point; thence run South
75° 10’ East a distance of 30 feet to a point on the East right of way line of
Trammel Drive and the South right of way line of Valley View Drive for the True
Point of Beginning; thence run South 75° 10’ East with the South right of way
line of Valley View Drive a distance of 328.77 feet to a set iron rod marking
the point of curve of a curve to the right; thence continue with said right of
way line and said curve having a radius of 533.68 feet, a central angle of 67°
50’ 42” an arc length of 631.94 feet to a set iron rod being the intersection of
the West right of way line of Valley View Drive with the centerline of an
existing Railroad Spur projected Eastward; thence run North 75° 06’ 36” West
with said Railroad Spur a distance of 819.93 feet to a point in the East right
of way line of Trammel Drive; thence run North 14° 17’ 39” East with said right
of way line a distance of 331.63 feet to the Point of Beginning.

Shreveport, Louisiana